DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/18/2020 and 2/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of limitations of claims 7, 17, and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See 112 rejection below.  The drawings fail to show a slitted opening be concentric with an opening of the additional layer of material.  Furthermore, it is not clear how an elongated slit opening can be concentric with an additional opening.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Willard (US 2005/0288632) in view of Holman et al. (US 2006/0079836; hereafter Holman).
In regard to claim 1, Willard discloses a weeping balloon device (10) comprising: a catheter shaft (14)defining a lumen (16); an inflatable balloon (20) attached to the catheter shaft, the inflatable balloon (20) comprising a balloon wall defining an interior space (32) in fluid communication with the lumen (16), the balloon wall defining a plurality of openings (44) in fluid communication with the interior space, wherein at least one opening of the plurality of openings is a slit (see par. [0049]); and at each opening of the plurality of openings, at least one additional layer of material (54) is attached to the balloon wall (see Figures 4-5).
Willard fails to expressly disclose at least one end of the slit is formed to include a stress concentration relief shape as is recited in claim 1.
In a similar art, Holman teaches an expandable elastic member (45) comprising a plurality of slits (45s), where the slits (45s) include a central linear slit portion capped by two rounded ends portions (see Figures 11A, 11B, 12), the configuration providing for a normal resting state (Figure 11A) and an expanded state (11B) for the expandable elastic member (see par. [0063]).  
It would have been obvious to the ordinary skilled artisan before the effective filing date of the claimed invention to modify the slits of Willard with the slit configuration of Holman in order to arrive at the instantly recited invention.  The motivation for using the Holman configuration is to provide a predictable slit configuration for opening when moved to the expanded state.

In regard to claim 3, the combination teaches wherein the stress concentration relief shape is a portion of a circle (see circular, rounded ends in Figures 11A-11B).
In regard to claim 4, the combination teaches wherein the stress concentration relief shape is rounded.  Further modifying the shape to be oval is consistent with the teachings of Holman and would only involve a design consideration of the part of the ordinary skilled artisan.
In regard to claim 5, Willard teaches further comprising a hydrophilic coating on at least one of an exterior surface and an interior surface of the inflatable balloon (see par. [0048], [0053]).
In regard to claim 6, Willard teaches wherein the plurality of openings (44) are disposed only on a distal face of the inflatable balloon (see Figures 4-5 of Willard).
In regard to claim 8, Willard teaches wherein at least one of the additional layers of material does not define any openings (see Figure 5 of Willard; see par. [0065]).
In regard to claim 9, Willard teaches wherein an open region between the at least one additional layer of material and the balloon wall provides a passageway in fluid communication with the opening through the balloon wall that is at the at least one additional layer of material (see Figures 4-5 of Willard; Figures 4-5 clearly show fluid path between openings 44 and baffle 54).
In regard to claim 10, Willard discloses wherein at least one of the additional layers of material (54) defines a plurality of additional openings (56) that are in fluid 
In regard to claim 11, the combination teaches wherein the plurality of additional openings (56) are smaller than the opening (44) through the balloon wall that is at the at least one additional layer of material (see Figure 4; par. [0063]-[0064]).
In regard to claim 13, Willard discloses a weeping balloon device (10) comprising: a catheter shaft (14) defining a lumen (16); an inflatable balloon (20) attached to the catheter shaft (14), the inflatable balloon comprising a balloon wall defining an interior space (32) in fluid communication with the lumen (16), the balloon wall defining a plurality of openings (44) in fluid communication with the interior space (32), wherein at least one opening of the plurality of openings is a slit (see par. [0049]); and at each opening of the plurality of openings, at least one additional layer of material (54) is attached to the balloon wall (see Figures 4-5).
Willard fails to expressly disclose “both ends of the slit are formed to include a curved stress concentration relief shape” as is recited in claim 13.
In a similar art, Holman teaches an expandable elastic member (45) comprising a plurality of slits (45s), where the slits (45s) include a central linear slit portion capped by two rounded ends portions (see Figures 11A, 11B, 12), the configuration providing for a normal resting state (Figure 11A) and an expanded state (11B) for the expandable elastic member (see par. [0063]).  
It would have been obvious to the ordinary skilled artisan before the effective filing date of the claimed invention to modify the slits of Willard with the slit configuration of Holman in order to arrive at the instantly recited invention.  The motivation for using 
In regard to claim 14, the combination teaches wherein the stress concentration relief shape is a portion of a circle (see circular, rounded ends in Figures 11A-11B).
In regard to claim 15, the combination teaches wherein the stress concentration relief shape rounded.  Further modifying the shape to be oval is consistent with the teachings of Holman and would only involve a design consideration of the part of the ordinary skilled artisan.
In regard to claim 16, Willard teaches wherein the plurality of openings (44) are disposed only on a distal face of the inflatable balloon (see Figure 5 of Willard).
In regard to claim 18, Willard discloses wherein at least one of the additional layers of material (54) does not define any openings (see Figure 5), wherein an open region between the at least one additional layer of material and the balloon wall provides a passageway in fluid communication with the opening through the balloon wall that is at the at least one additional layer of material (Figure 5 clearly shows fluid path between openings 44 and baffle 54).
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Willard in view of Holman and further in view of Inderbitzen et al. (US 5,792,300; hereafter Inderbitzen).
Willard in view of Holman teach all of the limitations recited in the independent claims but fail to teach “wherein the balloon wall is made of a first material and the additional layer of material is made of a second material, wherein the second material has a higher durometer than the first material” as is recited in claims 12 and 19.  Willard teaches the materials for the baffle (54) in par. [0064] but does not expressly teach the 
In a similar art, Inderbitzen teaches a balloon (12) made of an elastic material (60) formed of one material (see col. 4, lines 4-10) and a non-compliant portion (62) formed of another material with a higher durometer (see col. 4, lines 11-25).
In view of the teaching of Inderbitzen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the materials of Inderbitzen from which to manufacture the balloon/baffle of the combination, because it amounts to selection of a known material based on its known suitability for the purpose.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,512,759 in view of Holman.
The instant claims are anticipated by the patented claims except for further requiring “at least one end of the slit formed to include a stress concentration relief shape” (claim 1), “both ends of the slit are formed to include a stress concentration relief shape” (claim 13), and “both ends of the slit are formed to include a rounded stress concentration relief shape” (claim 20).  In a similar art, Holman teaches an expandable elastic member (45) comprising a plurality of slits (45s), where the slits (45s) include a central linear slit portion capped by two rounded ends portions (see Figures 11A, 11B, 12), the configuration providing for a normal resting state (Figure 11A) and an expanded state (11B) for the expandable elastic member (see par. [0063]).  It would have been obvious to the ordinary skilled artisan to modify the patented claims with the slit configuration of Holman in order to arrive at the instantly recited inventions.  The motivation for using the Holman configuration is to provide a predictable slit configuration for opening when moved to the expanded state.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783